Citation Nr: 0803655	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-36 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What disability rating is warranted for hypertension from 
August 24, 2001?

2.  What disability rating is warranted for right leg shin 
splints from August 24, 2001?

3.  What disability rating is warranted for left leg shin 
splints from August 24, 2001?

4.  What disability rating is warranted for a right knee 
strain from August 24, 2001?

5.  Entitlement to service connection for bilateral flat 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
January 2000.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2003 
rating decisions of the Regional Office (RO) in Buffalo, New 
York, which granted service connection for among other 
conditions, a right knee strain, bilateral shin splints, and 
hypertension.  Each was assigned a noncompensable rating 
effective from August 24, 2001.  In addition service 
connection for flat feet was denied. 

Subsequently, by rating action in September 2004, the rating 
for hypertension was increased to 10 percent effective from 
April 28, 2004.  The noncompensable rating for a right knee 
strain was continued.  The bilateral shin splints were 
separated into left and right shin splint disorders, but a 
noncompensable rating for each was continued.

Absent a waiver, a claimant seeking a disability rating 
greater than that assigned will be presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
therefore remains in controversy where less than the maximum 
available benefits are awarded. AB v. Brown, 6 Vet. App. 35 
(1993). 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issues were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies and the Board has recharacterized 
the issues as shown on the title page.  

In September 2006, while the case was pending before the 
Board, additional evidence was received at the Board not 
previously considered by the RO. It will be addressed in the 
remand below. See 38 C.F.R. § 20.1304 (c) (2007).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.


REMAND

Subsequent to this case being certified to the Board, through 
his accredited representative, submitted additional evidence 
and did not waive his right to have it initially considered 
by the RO. This includes an August 2006 letter from the 
veteran's employer noting that the veteran was unable to 
perform the full range of physical duties required by his 
position.  This evidence is referred to the RO for initial 
review. See 38 C.F.R. § 20.1304.

Additionally, as noted, in January 2003 service connection 
for bilateral flat feet was denied.  In February 2003, the 
veteran filed a notice of disagreement.  Unfortunately, a 
statement of the case addressing this issue has yet to be 
issued. Accordingly, in light of Manlincon v. West, 12 Vet. 
App. 242 (1999), further development is in order.

Finally, given that the last VA examinations were conducted 
more than three years ago the veteran should be contacted and 
requested to identify the nature of any medical treatment 
received for each of the disorders at issue since 2004.  
Thereafter, if appropriate, the RO must arrange for 
appropriate compensation examinations to be conducted.  If 
examinations are found not to be warranted the RO must 
explain their reasoning in light of the age of the prior 
studies.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should review the additional 
evidence submitted in September 2006 by 
the veteran.  This evidence includes a 
letter dated August 2006 indicating the 
veteran underwent an examination by Dr. 
Melvin Rothman, Tonawanda Orthopedics in 
January 2006.  The RO should obtain the 
aforementioned examination report.  If 
the requested records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file. 

2.  The RO must contact the veteran and 
his representative to secure any required 
information and related authorization in 
order to procure all pertinent records 
generated at any time since 2004 for each 
of the disorders at issue.  If any 
pertinent records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file.  
Thereafter, if appropriate, the RO must 
arrange for appropriate compensation 
examinations to be conducted.  If 
examinations are found not to be 
warranted the RO must explain their 
reasoning in light of the age and 
arguable staleness of the prior studies.

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claims based upon a 
review of all pertinent evidence and 
consideration of all applicable criteria.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual 
appellate procedures.

4. The RO shall issue a statement of the 
case addressing the issue of entitlement 
to service connection for bilateral flat 
feet. If, and only if, the veteran 
submits a timely substantive appeal 
addressing this issue should it be 
returned to the Board for appellate 
review.

5. If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA. 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


